DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is in response to the application filed on 7/15/2021. 
3.	Claims 1-7 are pending. 
4.	The IDS submitted on 7/15/2021 is considered and entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
a post reception unit, a display control unit, and a vote reception unit in claim 1; a thread generation unit in claim 4; and a joining request reception unit in claim 5. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 20130330019 A1).
Kim et al (“Kim”) is directed to ARRANGEMENT OF IMAGE THUMBNAILS IN SOCIAL IMAGE GALLERY.
As per claim 1, Kim discloses an information sharing system (see Figs. 9, 10 or 11, and [0056, 0058 and 0059) comprising: 
a post reception unit configured to receive a post from a user (see photo organization controller 1240, wherein [0062] In one embodiment, the photo organization controller 1240 performs operations associated with a media sharing application or method. In one example embodiment, the photo organization controller 1240 may receive media from a plurality of users (or just from the local user), also see Fig. 12, and  [0060, and  0061]); 
a display control unit configured to display a thumbnail indicating the post at a terminal device of the user for each received post ([0031] The organization of photo images /photo albums on a display 21 of a mobile device 20. [0032] FIG. 2 shows an example gallery display page format 200); and 
a vote reception unit configured to receive a vote from the user to the post ([0062] In one example embodiment, the photo organization controller 1240 may receive media from a plurality of users (or just from the local user),
wherein the display control unit changes a display aspect of the thumbnail according to a number of the votes received by the vote reception unit regarding the corresponding post, for each thumbnail ([0044] In one embodiment, popularity filtering comprises ordering/sorting photos/albums based on number of "likes," views, comments, re-tweets, blogging, re-blogging, Instagram.RTM. votes, etc. associated with the album/photo. The sizing arrangement of thumbnails for size organization associated with the popularity filtering is also based on popularity. In one embodiment, recent activity filtering comprises ordering/sorting photos/albums based on number recent social activity that has occurred (e.g., recent "like," view, comment, re-tweet, blog, re-blog, Instagram.RTM. vote, etc.) associated with the album/photo. The sizing arrangement of thumbnails for size organization associated with the recent activity filtering is based on a most recent posting/liking, etc. based on time).

 As per claim 2, Kim discloses that the information sharing system according to claim 1, wherein the display control unit changes a size of the thumbnail according to the number of the votes as the display aspect ([0044] The sizing arrangement of thumbnails for size organization associated with the popularity filtering is also based on popularity. In one embodiment, recent activity filtering comprises ordering/sorting photos/albums based on number recent social activity that has occurred (e.g., recent "like," view, comment, re-tweet, blog, re-blog, Instagram.RTM. vote, etc.) associated with the album/photo. The sizing arrangement of thumbnails for size organization associated with the recent activity filtering is based on a most recent posting/liking, etc. based on time).

As per claim 3, Kim discloses that the information sharing system according to claim 1, wherein content of the post includes music, moving images, places or photographs ([0044] In one embodiment, popularity filtering comprises ordering/sorting photos/albums based on number of " likes," views, comments, re-tweets, blogging, re-blogging, Instagram.RTM. votes, etc. also see [0042-0043]).

As per claim 7, Kim discloses an information sharing method that correspond to system claim 1, thus the method claims is also rejected by similar citations given to system claim 1.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Gore et al (US 20160026943 A1).
 
Gore et al (“Gore”) is directed to unified threaded rendering of activities in a computer system.
As per claim 4, Kim discloses that the information sharing system according to claim 1, but Kim does not seem to teach “a thread generation unit” as recited in the claim.

Gore, on the other hand, discloses the limitations of claim 4. 
Gore discloses a thread generation unit configured to generate a thread which is a virtual storage space to preserve the post from the user belonging to a user group, for each user group (An activity thread is generated for the activity and additional activities that have the same identifier are added to the same activity thread. The activity thread is saved so that it can be displayed to a user as a unified thread in which activities over multiple different communication channels are displayed on the unified thread.  See Abstract  and [0036] Thread generation component 168 then generates a new activity thread corresponding to this identifier. In one embodiment, the activity that has just been received is added to the activity thread by linking it within data store 124 through the identifier. Thus, all stored activities having this identifier become part of a common thread);   
wherein the post reception unit receives the post to the thread from the user and preserves the post in the thread (The activity thread is saved so that it can be displayed to a user as a unified thread in which activities over multiple different communication channels are displayed on the unified thread. See Abstract and also see [0008]),  and
 the display control unit displays the thumbnail of the post preserved in the thread only at the terminal device of the user belonging to the user group corresponding to the thread ([0044] Display element 246 is a wall post display element that represents an activity by which the customer posted a message on the social media wall of the business using system 102. It contains the contents of that post and also identifies who it was posted by and the date and time when it was posted. Also see [0058]).
At the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate Gore’s unified threaded rendering of activities including the thread generation component 168  with Kim  so that a new activity thread would be generated.   
Therefore, it would have been obvious to combine Kim and Gore  to obtain the invention as specified in claim 4.
  
 
 8.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Gore et al and McCarthy et al (US 7,328,242).

McCarthy et al  (“McCarthy”)  is directed to a  method, system, and computer-readable medium is described for providing a thread messaging system for communications between users of thread client computing devices.

As per claim 5, Kim in view of Gore doesn’t seem to teach the limitations of claim 5.

McCarthy discloses information sharing system (sharing thread, Figs. 2a and 2b, etc.)   
McCarthy further discloses a joining request reception unit configured to receive a joining request regarding synchronous output of content of the post from the user within the user group for each thread (FIG. 1T illustrates a window 150 with which User D is currently specifying a new user (i.e., User E) to be added to thread 1. In the illustrated embodiment, any current member of a thread can specify to add a new member, although in other embodiments thread member additions may not be allowed, or member additions to an existing thread may be limited instead to the thread creator or to some other user authorized to perform the addition (e.g., an administrator). In addition, in some embodiments some or all of the existing thread members may be asked to approve the addition of a new user (although not shown here) and/or the new user may be queried to approve the addition (also not shown here)., column 11, lines 20-38, column 19, lines 20-39) ; and 
a content reproduction unit configured to output the content of the post preserved in the thread to the terminal device of the user within the user group (FIG. 1W shows an updated display of thread display window 100 for User A at time 1:22 after User A has indicated to change the order of the displayed thread communications for thread 2. In particular, User A has indicated to display the contents of the thread communications for thread 2 in an order based on the time that they were received, such as by selecting the column heading 100f for that thread communication display. Column 11. Lines 63-column 12, lines 11, column 22, lines 41-52);
wherein the content reproduction unit synchronously outputs, based on a reproduction operation regarding the content in the terminal device of any user from whom the joining request is received, the content which is an object of the reproduction operation, in the terminal devices of all the users from whom the joining request is received (FIG. 1G illustrates the state of thread display window 100 for User A at time 1:06, with the thread communication display for thread 2 now including Communication 3 from User B in addition to the previous Communication 1 from User A. As is shown, the contents of Communications 1 and 3 are displayed in a uniform manner (e.g., without any indentations or indicators such as ">"), despite the fact that they are received at different times and from different users and that one communication is a response to the other. The multiple communications for a thread are also referred to as a "transcript" for the thread, and can be presented as if part of a single document, column 8, lines 51-62, also see claim 13). 
Kim in view of Gore describes unified threaded rendering of activities in a computer system. In particular Gore further discloses that the activity thread is saved so that it can be displayed to a user as a unified thread in which activities over multiple different communication channels are displayed on the unified thread (see Gore, Abstract).
At the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to use multiple simultaneous threads of communication as described in McCarthy in Kim in view of Gore.   
The suggestion /motivation for doing so would have been to provide a thread messaging system for communications between users of thread client computing devices.
Therefore, it would have been obvious to combine Kim in view of Gore and McCarthy to obtain the invention as specified in claim 5..
 
As per claim 6, Kim in view of Gore and McCarthy further disclose that the information sharing system according to claim 5, wherein the terminal device of the user from whom the joining request is not received by the joining request reception unit performs the reproduction operation of the content included in the post independent of the terminal devices of the other users (McCarthy,   FIGS. 3A-3C illustrate various embodiments for exchanging thread communications between thread clients. For example, with respect to FIG. 3A, a variety of thread clients 310 are illustrated that are communicating with a single, central thread messaging system server 305 in order to send and receive thread communications. In such an embodiment, the thread server may provide functionality such as tracking current members of threads and determining how and when thread communications should be forwarded to thread members (e.g., based on a tracked current interaction status for each thread member and/or connectivity status for each thread client). In addition, the thread server could store a single copy of all thread communications, with the thread clients merely maintaining copies (e.g., on a transient basis) for display. Alternatively, some or all of the thread clients could instead maintain an independent store of all communications sent and/or received for the threads in which their users are members, and could similarly track and specify thread members to whom thread communications should be sent. Column 14, lines 36-61). 

  

CONCLUSION

9.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
10.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.  
/TADESSE HAILU/Primary Examiner, Art Unit 2173